

116 HR 3963 IH: Virtual Value Tax Fix Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3963IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow exclusion of gain or loss on like-kind
			 exchanges of virtual currency.
	
 1.Short titleThis Act may cited as the Virtual Value Tax Fix Act of 2019. 2.Exclusion for like-kind exchanges of virtual currency (a)In generalSection 1031 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(i)Special rule for virtual currency
 (1)In generalFor purposes of this section, the exchange of virtual currency for virtual currency of like kind shall be treated in the same manner as the exchange of real property for real property of like kind.
 (2)TerminationParagraph (1) shall not apply with respect to any exchange completed after December 31, 2024.. (b)Effective dateThe amendments made by this section shall apply with respect to exchanges completed after the date of the enactment of this Act.
			